Title: From Thomas Jefferson to Abner Nash, 16 June 1780
From: Jefferson, Thomas
To: Nash, Abner



Sir
Richmond June 16. 1780.

The tardiness and incertainty of intelligence from the Southern states, and the very interesting situation of things there at present have induced me to send Colo. Monroe, a sensible, judicious, and confidential person, to the neighborhood of the hostile army, for the purpose of collecting and communicating notice of their movements. He is attended by a sufficient number of expresses to station one at every forty miles distance from hence to the termination of his line, where he will keep with him a serjeant and single horseman. These having instructions to bring on his letters by night and by day, without regard to weather, intelligence will come to us at the rate of 120 miles in the 24. hours. I thought it proper to inform your Excellency of this measure, as well because it might afford you a ready and safe conveyance for any communications with which you may please to honour me, more especially if you should think proper to establish a similar line of communication with Colo. Monroe, as that I might recommend that gentleman to your patronage, aid and confidence, should any circumstance arise in which the general good would be thereby promoted. Colo. Monroe will inform your Excellency of the stations he shall take from time to time and will take pleasure in communicating to you any intelligence he shall obtain, if you have no better means already established. The same difficulties of correspondence with Genl. Washington have induced me to take the liberty of suggesting to the Genl. the expediency of his establishing a like communication with this place.

The situation of the Convention troops in our country, has rendered it necessary on every occasion to be watchful of every movement of the enemy which might terminate in an attempt to rescue them, which with large bodies of cavalry, and by rapid marches they might suppose practicable. I have therefore directed Colo. Wood to form a line of communication from the barracks to the enemy’s army in the same manner I do from this place and to send a trusty officer to watch their motions. I do not know who this gentleman will be, but beg leave to recommend him also to your excellency’s protection when he shall be made known to you.
Since writing so far, I have received a requisition of Congress in conjunction with Governor Lee to form a line of riders from Cape Henry to Philadelphia. This I have accordingly done, conducting the line thro’ this place.
I have the honor to be with the greatest esteem Your Excellency’s most obedient & most humble servt,

Th: Jefferson

